Citation Nr: 1141474	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

				
REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss and tinnitus secondary to acoustic trauma in service.  

The Veteran's service occupation was turret repairman.  The Veteran testified he was exposed to noise from tank turrets, guns and combat.  

The Veteran had a VA examination in January 2009.  The examination report reflects that zero values were entered for the audiological examination due to unreliable responses.  The examiner did not provide a diagnosis and stated that the Veteran's hearing sensitivity was undetermined.    

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination is warranted to obtain a thorough audiological evaluation and an opinion regarding the etiology of the Veteran's claimed hearing loss and tinnitus disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate that such a review was conducted.  

2.  The examiner should perform a thorough audiological evaluation and should indicate whether the Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  The examiner should provide an opinion as to whether a current hearing loss disability is at least as likely as not (50 percent or greater likelihood) related to acoustic trauma in service, including weapons fire and tank engine noise.   The examiner should provide a detailed rationale for the opinion.   

3.  The examiner should provide an opinion as to whether current tinnitus is at least as likely as not related to acoustic trauma in service, including weapons fire and tank engine noise.  The examiner should provide a detailed rationale for the opinion.  

4.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


